DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-4, 6-14, 16-24 and 26-30 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to either show or reasonably suggest the process steps recited in claims 1-4, 6-14 and 26-30.
Regarding independent claim 1, the closest prior art of record is Allen et al., US 2015/0141941, Cotton, US 2013/0053748 and Sigurjonsson et al., US 2004/0138604.
Allen teaches a method of manufacturing a dressing for negative-pressure treatment that includes applying a polymeric layer, that may be a silicone-based pressure-sensitive adhesive (thus made using a cross-linkable polymer), to a first side and a second side of a polymer film, perforating the polymer film and the adhesive layers together to form fluid restrictions and bonding a transmission layer (i.e., a manifold) to a second side of the polymer film. Allen, however, is silent as to whether its 
Cotton, directed to absorbent dressings for exuding wounds, teaches a method wherein a sheet of polymeric material is coated on both sides with a silicone gel precursor composition, preferably encapsulated by the composition using a dipping process, followed by curing. The wound dressing of Cotton is perforated either before or after application of the silicone gel precursor to the substrate.  
Sigurjonsson teaches a wound dressing in which a facing layer includes a silicone gel layer that is reinforced with an imbedded, perforated reinforcement layer that may be in the form of a polymeric film, with apertures in the silicone layer generally corresponding to perforations in the film.  Sigurjonsson further teaches transferring a silica gel coating layer to an absorbent core (i.e., manifold) when it is in a partially cured state, thus requiring some degree of curing before a bonding step.
Neither Allen, Cotton nor Sigurjonsson teach or suggest the new claim 1 limitation of bonding the manifold to the second side of the polymer film prior to curing the cross-linkable polymer.  The remaining art of record does not supply these deficiencies.  Absent further hints in the prior art, the claimed method would not have been obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619.  The examiner can normally be reached on Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CYNTHIA L SCHALLER/Examiner, Art Unit 1746                                                                                                                                                                                                        
/CHRISTOPHER T SCHATZ/Primary Examiner, Art Unit 1748